Citation Nr: 1634640	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION


The Veteran served in the United States Army from March 1977 to March 1980.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  By that rating action, the RO denied service connection for a low back disorder.  The Veteran appealed this rating action to the Board.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's low back disability, variously diagnosed as lumbar spondylolysis, spondylolisthesis, and degenerative disc and joint disease of the lumbar spine, is related to repetitive parachute jumps during military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a low back disability, variously diagnosed as lumbar spondylolysis, spondylolisthesis, and degenerative disc and joint disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the appealed April 2013 rating decision, via an April 2012 letter, the AOJ provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA and private treatment  records are associated with the electronic record, to include June and November 2012 VA examination report and addendum opinion, respectively.  Neither the Veteran nor his representative have asserted that there are additional records to be obtained.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to him. 

II.  Merits Analysis

The Veteran seeks service connection for a low back disorder.  After a brief discussion of the general laws and regulations pertaining to service connection claims, the Board will address the merits of the appeal. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That an injury was incurred in service, alone, is not enough.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  As the Veteran has been found to have degenerative arthritis of the lumbar spine and arthritis is a chronic disease, the theory of continuity of symptomatology applies to the instant claim.  Id. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran contends that his current low back disability is the result of having performed repetitive bone-jarring parachute jumps during military service.  

In the analysis below, the Board will resolve reasonable doubt and award service connection for a low back disability.
As to Shedden element number one (1), evidence of a current disability, there is more than ample evidence that the Veteran currently has a low back disability. The Veteran has been diagnosed as having lumbar spondylolysis, spondylolisthesis, and degenerative disc and joint disease.  (See June 2012 VA spine examination report).  Thus, Shedden element number one (1) has been met. 

Turning to the second Shedden element, evidence of in-service event, disease or injury, the Veteran states that the parachute jumps that he performed during service marked the onset of his low back pain.  As the Veteran's DD 214 reflects that he was awarded, in part, a Parachute Badge, the Board finds his contention that his low back disability is due to repeated parachute jumps consistent with the nature and circumstances of his military service.  38 U.S.C.A. § 1154(a).  Thus, the second Shedden element, evidence of an in-service event, injury or disease, has been met.  

The Veteran's service treatment records do not contain any subjective complaints or clinical findings referable to the lumbar spine.  A June 1977 Airborne examination report reflects that the Veteran's spine was evaluated as "normal."  The Veteran declined to undergo a separation examination. 

Concerning Shedden element number three (3), nexus to military service, there are private and VA opinions that are in support of and against the claim. 

Evidence in support of the claim is a June 2012 report, prepared by M. E., M. D., a physician at the Veteran's primary care treatment facility.  Dr. M. E. indicated that x-rays of the Veteran's spine in February 2012 revealed evidence of anterolisthesis at L5-S1 with disk-space narrowing and lucencies in the posterior elements of L5 that were suggestive of possible spondylosis, as well as anterior osteophytic spurring at the L2-L5 levels.  Dr. M. E. related that facet joint arthritis was also suspected.  Dr. M. E. opined that the Veteran's low back changes noted on x-ray were consistent with sequelae from compressive injuries that he had received during active duty as a paratrooper for the United States Army.  (See June 2012 report, prepared by M. E., M. D.)  Recognition is given to the fact that Dr. M. E. did not provide any rationale for his favorable opinion.  There are, however, other means by which a physician can become aware of critical medical facts, notably by treating the claimant, such as in the case of Dr. M. E., who indicated that the Veteran had been treating receiving treatment for his low back at his primary care facility.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While not clearly articulated, it stands to reason that the history of treating the Veteran gave Dr. M. E. intimate knowledge of the Veteran and his low back pain and by that basis alone his opinion is found to be probative.  

The Board finds the Veteran's accounts of back pain during and continuing post-service to be competent, and such is a matter within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Moreover, the Veteran has been fairly consistent in attributing this back pain to his repetitive parachute jumps during military service, and his claims are consistent with the evidence of record and the circumstances of his service.  Thus, the Board finds that the reports of a continuity of symptomatology of a back disability in the years since service are credible.  

Evidence against the claim includes a VA physician's June and November 2012 opinions that are against the claim.  (See June and November 2012 VA spine examination report and addendum opinion, respectively).  After a review of the Veteran's service treatment records, and post-service VA and private treatment reports, the VA physician opined that it was less likely than not that the Veteran's diagnosed lumbar spine disability was incurred in service or was caused by his military duties as a paratrooper.  The VA physician reasoned that the Veteran's service treatment records were silent for any back problems; post-service VA medical records, dated from 2001 to 2002, as well as from 2005 to 2007, did not relate the Veteran's complaints of back pain to military service; and, there were no medical records showing any continuity of any low back conditions dating back to military service.  The VA physician concluded in a November 2012 addendum opinion that the Veteran's diagnosed low back disabilities were more likely to have been age-related since there was no particular event/injury in his history that was clearly associated with the onset of back symptoms, which appeared to have been in his 50's, according to the records.  (See June and November 2012 VA examination report and addendum opinion, respectively).  The VA physician's opinions are probative evidence to be weighed against Dr. M. E.'s favorable opinion.  The Board finds this opinion to be of high probative value as the VA physician provided rationale for her opinion based on a review of the Veteran's service and post-service medical records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In view of the well-supported yet unfavorable VA physician's opinion and Dr. M. E's favorable opinion, the Board finds that the evidence is, at the very least, in equipoise as to the question of whether the Veteran has a low back disorder that is related to his period of military service, notably having performed repetitive bone-jarring parachute jumps.  In sum, the evidence reflects that the Veteran experienced symptoms of a back disability in service, that he has been diagnosed as having spondylolysis, spondylolisthesis, and degenerative disc and joint disease, and that there has been continuity of back symptomatology since service and is attributable to the diagnosed back disability.  In light of this evidence and resolving reasonable doubt in the favor of the Veteran, the criteria for service connection for a low back disability, variously diagnosed as spondylolysis, spondylolisthesis, and degenerative disc and joint disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b); 38 C.F.R. § 3.303.


ORDER

Service connection for spondylolysis, spondylolisthesis, and degenerative disc and joint disease of the lumbosacral spine is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


